     Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 1 of 10


                       UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA

CARPENTERS LABOR-MANAGEMENT
PENSION FUND,
101 Constitution Avenue, N.W.
Washington, D.C. 20001
             and
ANDRIS J. SILINS). DENNIS DONAHOU
RICHARD TRAVI~ and KEVIN LONG                         Case No.
as Trustees of the CARPENTERS LABOR-
MANAGEMENT PENSION FUND,
101 Constitution Avenue, N.W.
Washington, D.C. 20001
                   Plaintiffs,
             v.
ORION MANUFACTURING LLC,
a Domestic Limited Liability Company

                   Defendant.




                                   COMPLAINT
       Plaintiff, Carpenters Labor-Management Pension Fund ("Pension Fund'),
and Plaintiffs, Andris J. Silins, Dennis Donahou, Richard Travis and Kevin Long
("Trustees'), in their capacities as fiduciaries with respect to the Pension Fund
(together, the "PLAINTIFFS"), by and through the undersigned counsel,
on knowledge and on information and belief, complain of ORION
MANUFACTURING LLC, a Domestic Limited Liability Company,
("DEFENDANT") as follows:
                                  JURISDICTION
1.     As to Claims One, Two, and Three, this action arises under Section 515 of
       the Employee Retirement Income Security Act of 1974, as amended
       ("ERISA"), 29 U.S.C. § 1145, Section 301 of the Labor-Management
       Relations Act of 1947, as amended ("LMRA"), 29 U.S.C. § 185, and as a
     Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 2 of 10


        federal question under 28 U.S.C. § 1331. Pursuant to those provisions, and
        pursuant to Section 502 of ERISA, 29 U.S.C. § 1132, jurisdiction over this
        action properly lies with this Court. Jurisdiction as to the Fourth Claim for
        Relief is pursuant to the court's supplemental jurisdiction under 28 U.S.C. §
        1367.
                                        VENUE
2.      Venue is proper in this Court pursuant to Section 502(e)(2) of ERISA, 29
        U.S.C. § 1132(e)(2), as the Pension Fund is administered in the District of
        Columbia, and Article XIII, Section 13.5, of the Pension Fund's Trust
        Agreement provides that the District of Columbia shall be deemed the situs
        of the Pension Fund.
                                       PARTIES
3.      PLAINTIFF Pension Fund is a multiemployer pension benefit plan within the
        meaning of Sections 3(2),3(37), 402, and 403 ofERISA, 29 U.S.C. §§
        1002(2), 1002(3 7), 1102 and 1103.
4.      PLAINTIFFS Trustees are Trustees of the Pension Fund, and are fiduciaries
        with respect to such Fund within the meaning of Section 3(21) of ERISA, 29
        u.s.c. § 1002(21).
5.      In accordance with Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5),
        and Sections 402 and 403 of ERISA, 29 U.S.C. §§ 1102 and 1103, the
        Pension Fund was established and is maintained pursuant to the Agreement
        and Declaration of Trust of the Carpenters Labor-Management Pension Fund
        (the "Trust Agreement"), originally made and entered into on September 22,
        1971, and amended from time to time, to provide retirement benefits to
        eligible employees covered by collective bargaining agreements with local
        unions affiliated with the United Brotherhood of Carpenters and Joiners of
        America.
6.      The Trustees and the Pension Fund bring this action, in their respective

                                             2
      Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 3 of 10


         capacities, under ERISA Sections 502(a)(3), 502(d)(1), 502(g)(2), and 515,
         29 U.S.C. §§ 1132(a)(3), 1132(d)(1), 1132(g)(2), and 1145.
7.       Upon information and belief, Defendant ORION MANUFACTURING, LLC,
         a Domestic Limited Liability Company, is a domestic limited liability
         company under the laws of Connecticut and doing business in the State of
         Connecticut, and has a principal place of business at 800 Flanders Road,
         Building 4, Mystic, Connecticut 06355.
8.       DEFENDANT is an "Employer" within the meaning of Section 3(5) of
         ERISA, 29 U.S.C. § 1002(5), and engaged in the carpentry trade, and is
         therefore in an industry affecting commerce within the meaning of Section
         3(12) of ERISA, 29, U.S.C. § 1002(12).
                                        ALLEGATIONS
9.       DEFENDANT is bound to a Collective Bargaining Agreement (the "CBA")
         between Orion Manufacturing, LLC and Carpenters Local Union 326, of the
         United Brotherhood of Carpenters and Joiners of America and the New
         England Regional Council of Carpenters. A true and correct copy of the CBA
         is attached as Exhibit "1 ".
10.      Upon information and belief, DEFENDANT has assumed certain reporting
         and contribution obligations relating to the CBA.
11.      The CBA sets forth the rate at which DEFENDANT agrees to make
         contributions to the Pension Fund on behalf of its employees.
12.      Pursuant to the CBA, DEFENDANT agrees to be bound by the Pension
         Fund's Trust Agreement and all procedures established pursuant to the Trust
         Agreement.
13.      Article V of the Trust Agreement sets forth the contribution obligations of
         participating Employers.
14.      Article V, Section 5.1 of the Trust Agreement requires an Employer, such as
         DEFENDANT, to contribute to the Pension Fund the amount set forth in the

                                             3
  Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 4 of 10


      applicable CBA.
15.   Article V, Section 5.5 of the Trust Agreement requires an Employer to submit
      Employer's Monthly Report ("REPORTS") on contributions to the Pension
      Fund, and states the "[t ]he Trustees may at any time have an audit made of
      the payroll and wage records of any Employer in connection with said
      contributions and/or reports."
16.   Article V, Section 5.4 of the Trust Agreement provides that the Trustees may
      require an Employer that defaults in payment of any required contributions
      for thirty working days to pay a reasonable rate of interest, to be set by the
      Trustees, from the date the payment was due to the date the payment is made,
      and to pay such liquidated damages as the Trustees may set, together with all
      expenses incurred by the Trustees in collecting the unpaid contributions.
17.   As authorized by Article V of the Trust Agreement, the Trustees have
      adopted certain procedures to monitor and enforce the reporting and
      contribution requirements of the CBA and the Trust Agreement (the
      "Collection Procedures").
18.   Article III, paragraph (a) of the Collection Procedures provides that an
      Employer shall be considered delinquent if the Employer's Reports or
      contributions are not received by the Pension Fund by the first business day
      on or after the fifteenth day of the month, following the month in which the
      relevant hours were worked.
19.   Article III, paragraph (c)( 1) of the Collection Procedures specifies that the
      interest rate assessed by the Trustees on delinquent contributions shall be 1.5
      percent per month, or 18% per annum.
20.   Article III, paragraph (c)(4) of the Collection Procedures specifies that if
      legal action is taken against a delinquent Employer to collect delinquent
      contributions, the delinquent Employer shall be charged liquidated damages,
      audit fees, attorneys' fees, and costs incurred by the Pension Fund.

                                           4
      Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 5 of 10


21.      Article III, paragraph (c)(3) of the Collection Procedures specifies that
         liquidated damages shall equal the greater of$750, or 20 percent of the
         delinquent contributions.
22.      Article IV, paragraph (a) of the Collection Procedures provides that it is the
         policy of the Trustees to audit Employers to determine whether the
         Employers have satisfied their reporting and contribution obligations to the
         Pension Fund.
23.      Article IV, paragraph (e)(2) of the Collection Procedures specifies that if
         payment of delinquent contributions and interest is not made within thirty
         days of notification thereof, the costs of an audit will be charged to the
        Employer.
                           FIRST CLAIM FOR DELINQUENT
                         FRINGE BENEFIT CONTRIBUTIONS
24.     The allegations contained in Paragraphs 1 through 23 are hereby incorporated
         as if stated in full.
25.     DEFENDANT failed to properly report and make contributions pursuant to
        the terms of the CBA and Trust Agreement.
26.     Based on this failure, the current amount owed is $61,772.45 consisting of
         contributions owed on unpaid fringe benefits ($3, 13 5.3 7), liquidated
         damages on unpaid fringe benefits ($627 .07), contributions owed on audit
         billing ($39,875.91), liquidated damages owed on audit billing ($7,975.18),
         interest owed on audit billing ($10,158.92). True and correct copies of the
        Payroll Audit Invoice and Breakdown are attached hereto, marked
        respectively as Exhibits "2" and "3" and incorporated herein by reference.
27.     The Pension Fund has issued demands upon DEFENDANT demanding that
        DEFENDANT comply with its statutory and contractual obligations and
        remit the delinquent contributions, with accrued interest, as required under
        the CBA and Trust Agreement (collectively "AGREEMENTS").

                                             5
      Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 6 of 10


28.      DEFENDANT has not complied with the Pension Fund's demands.
29.      On July 2, 2019, the Pension Fund, through its Counsel, issued further
         demand via email upon DEFENDANT demanding that the DEFENDANT
         immediately remit the delinquent contributions, with accrued interest.
30.     DEFENDANT has not complied with the Pension Fund's Counsel's email.
31.      To date, DEFENDANT remains delinquent and has failed to pay any of the
         contribution deficiency, or any of the accrued interest, as required by the
        terms and conditions of the CBA and the Trust Agreement.
32.     DEFENDANT's failure to comply with its contribution obligations under the
         CBA and Trust Agreement has resulted in DEFENDANT currently owing the
        Pension Fund the principal sum of $61,772.45. In addition, interest
         continues to accrue on this amount.
33.     DEFENDANT continues to fail to submit and pay its Reports. It is Plaintiffs'
         information and belief that DEFENDANT was and is performing work
         covered under the CBA during this period.
34.     DEFENDANT's delinquency has also resulted in DEFENDANT owing the
        Pension Fund reasonable attorneys' fees and costs in bringing this action to
         enforce the Pension Fund's rights.
                            SECOND CLAIM FOR RELIEF
                              FOR INJUNCTIVE RELIEF
35.     PLAINTIFFS reallege and incorporate herein by reference each and every
         allegation contained in paragraphs 1 through 34 herein and allege a Second
         Claim for Relief as to DEFENDANT for Injunctive Relief as follows:
36.     ERISA section 502(a) provides in part: "A civil action may be brought ...
         (3) by a participant, beneficiary, or fiduciary (A) to enjoin any act or practice
        which violates any provision of this title or the terms of the plan .... "
37.      Additionally, section 515 of ERISA (29 U.S.C. § 1145), as amended provides
         "Every employer who is obligated to make contributions to a multiemployer

                                               6
      Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 7 of 10


         plan under the terms of the plan or under the terms of a collectively bargained
         agreement shall, to the extent not inconsistent with law, make such
         contributions in accordance with the terms and conditions of such plan or
         such agreement".
38.      DEFENDANT has failed to submit REPORTS and/or remit full contributions
         to the Pension Fund for the period of November 2018 through present, and
        may fail to furnish REPORTS or remit contributions to the Pension Fund for
         subsequent months.
39.      As a result of the DEFENDANT's failure to pay contributions on the dates on
         which its contributions were due, DEFENDANT has become indebted to the
        Pension Fund for contributions, liquidated damages, and interest.
40.     DEFENDANT's failure to promptly pay its delinquencies to the Pension
        Fund on the dates on which such contributions were due is a violation of the
         AGREEMENTS.
41.     DEFENDANT's delinquencies to PLAINTIFFS have occurred from January
        20 13 and are continuing.
42.     DEFENDANT will continue to refuse or fail to timely pay contributions to
        the Pension Fund and thereby create future unpaid delinquencies during the
        remaining terms of the AGREEMENTS. Unless DEFENDANT is enjoined
         from failing to make its contributions and restrained from incurring
         delinquencies, the Pension Fund will suffer irreparable injury for which there
        is no adequate remedy at law since, among other things, the Pension Fund
        will be required to bring a multiplicity of actions at law to recover the
        delinquencies as they occur, to the Pension Funds' great expense and
        hardship. Further, unless DEFENDANT is so enjoined, based on experiences
        with other similarly situated employers, the Pension Fund have little prospect
        of ever collecting on the additional delinquencies incurred as such employers
        frequently petition for bankruptcy, dissolve or otherwise cease doing

                                            7
       Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 8 of 10


          business as a result of the financial difficulties involved in their
          delinquencies, and the Pension Fund is unable thereafter to collect
          delinquencies thus owing.
                           THIRD CLAIM FOR RELIEF FOR
               SPECIFIC PERFORMANCE FOR MISSING REPORTS
43.       PLAINTIFFS reallege and incorporate herein by reference each and every
          allegation contained in paragraphs 1 through 42 herein and allege a Third
          Claim for Relief against DEFENDANT for Specific Performance for Missing
          Reports as follows:
44.       This action for Specific Performance arises and jurisdiction of the court is
          founded on section 301 of the Labor-Management Relations Act of 1947
          ("LMRA") (29 U.S.C. § 185A) and Section 502 of the Employee Retirement
          Income Security Act of 1974 ("ERISA"), as amended (29 U.S.C.A §1132).
45.       The AGREEMENTS require DEFENDANT to complete and submit
          REPORTS stating the amount of contributions owed along with fringe
          benefit contributions to the Pension Fund.
46.       The DEFENDANT has failed to submit REPORTS and contributions for the
          following period: November 2018 through July 2019.
4 7.      The Pension Fund has no adequate or speedy remedy at law, as the Pension
          Fund is unable to calculate the amount owing.
                          FOURTH CLAIM FOR RELIEF FOR
                        BREACH OF SETTLEMENT AGREEMENT
48.       PLAINTIFFS reallege and incorporate herein by reference each and every
          allegation contained in paragraphs 1 through 4 7 herein and allege a Fourth
          Claim for Relief against DEFENDANT for Breach of Settlement Agreement
          as follows:
49.       On or about November 25,2016, DEFENDANT, through Byron Foote,
          entered into a written Settlement Agreement ("SETTLEMENT

                                               8
      Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 9 of 10


         AGREEMENT"), a true copy of which is attached hereto, marked Exhibit
         "4", and incorporated herein by reference.
50.      By this SETTLEMENT AGREEMENT, DEFENDANT promised that it
         would pay PLAINTIFFS the sum of $16,330.16, payable by check totaling
         $1,500.00 as downpayment, and monthly payments of $2,000.00. Only
         payments totaling $7,585.47 were made pursuant to the SETTLEMENT
         AGREEMENT leaving a balance of$8,744.69.
51.     By email dated July 2, 2019, notice of DEFENDANT's default and demand
         for payment was sent to DEFENDANT. A true and correct copy is attached
         hereto, marked Exhibit "5 ", and incorporated herein by reference.
52.     PLAINTIFFS and PLAINTIFFS's assignors have complied with all
         conditions on their part to be performed under the terms of the
         SETTLEMENT AGREEMENT.
53.     DEFENDANT has failed to respond or in any other way comply with the
        terms of the SETTLEMENT AGREEMENT, with the exception of payments
        totaling $7,585.47.
54.     The balance of$8,774.69 is still owing on the SETTLEMENT
        AGREEMENT after credit for all payments received.
WHEREFORE, Plaintiffs pray that the following relief be granted:
A.      An injunction enjoining DEFENDANT from violating the terms of the CBA
         and Trust Agreement;
B.      A judgment be entered against DEFENDANT for delinquencies owed to the
        Pension Fund, in the amount of $61, 772.45;
C.      A judgment for interest on all amounts due the Pension Fund, from the date
        they became due and until paid, at the rate of 18 percent per annum, in
         accordance with the Trust Agreement and the Collection Procedures;
D.      A judgment for attorneys' fees, court costs, and other costs incurred in
         connection with this action;

                                            9
 Case 1:19-cv-02551-JEB Document 1 Filed 08/23/19 Page 10 of 10


E.   A judgment for submission and payment of unfiled reports, for the period of
     November 2018 to the present;
F.   A judgment for submission and payment of specific missing reports for
     November 2018 through July 20 19;
G.   For the sum of $8,744.69 (breach of SETTLEMENT AGREEMENT);
H.   Such other further relief as the Court deems just and proper.


Dated: August 21, 2019
                                     Brian F. Quinn, Esq. D.C. Bar No. 447619
                                     a member of
                                     DeCARLO & SHANLEY,
                                     a Professional Corporation
                                     101 Constitution Ave. N.W.
                                     Tenth Floor
                                     Washington, DC 20001
                                     Telephone (202)589-1151
                                     Telecopier (202)589-0 105
                                     Email: bquinn@deconsel.com




                                        10
